IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA17-1430

                               Filed: 4 September 2018

North Carolina Industrial Commission, I.C. No. TA-23392

BASMA KHATIB, a/k/a BASMA BADRAN NABABTEH, Plaintiff,

              v.

NORTH CAROLINA DEPARTMENT OF TRANSPORTATION, Defendant.


        Appeal by plaintiff from decision and order entered 23 August 2017 by the

North Carolina Industrial Commission. Heard in the Court of Appeals 8 August

2018.


        Bryant Duke Paris III PLLC, by Bryant Duke Paris III, for plaintiff-appellant.

        Attorney General Joshua H. Stein, by Special Deputy Attorney General Alesia
        M. Balshakova, for defendant-appellee.


        ELMORE, Judge.


        Plaintiff Basma Khatib appeals a decision and order of the North Carolina

Industrial Commission denying her negligence claim against the North Carolina

Department of Transportation (“NCDOT”).         Khatib sustained injuries after she

admittedly deviated from a pedestrian crosswalk to cut across a grass median and

stepped into an uncovered storm drain, falling five feet underground. She sued the

NCDOT in the Industrial Commission under the Tort Claims Act, see N.C. Gen. Stat.

§ 143-293, alleging that the NCDOT negligently failed to inspect and maintain the
                          KHATIB V. N.C. DEP’T OF TRANSP.

                                  Opinion of the Court



storm drain because when she fell into it, the grate normally covering the storm drain

had been removed and was lying a few feet away. The Commission denied Khatib’s

claim in relevant part because it concluded she was contributorily negligent “when

she chose to deviate from the marked crosswalk and run across the grassy median

without keeping a proper lookout.”

      On appeal, Khatib contends the Commission erred by finding and concluding

(1) the NCDOT owed her no duty to exercise reasonable care in maintaining its storm

drain; (2) the NCDOT did not negligently breach this duty; and (3) Khatib’s claim was

barred by contributory negligence. Because we hold the Commission’s challenged

findings were supported by competent evidence, which in turn supported its

conclusion that Khatib’s claim was barred by her own contributory negligence, we

affirm the Commission’s decision and order on this basis.

                                  I. Background

      On 26 June 2011, Khatib’s husband dropped her off to go for a jog near

Centennial Parkway in Raleigh. At that time, Entrepreneur Drive formed a T-

intersection with Centennial Parkway, and all four directions contained a pedestrian

crosswalk that covered the entire square of the intersection.          To the west,

Entrepreneur Drive’s four driving lanes dead-ended a few car lengths from the

intersection, providing just enough space for cars to park, and those four lanes were

center divided by a curbed grass median. The grass median extended east beyond



                                         -2-
                          KHATIB V. N.C. DEP’T OF TRANSP.

                                  Opinion of the Court



the crosswalk, at which point it became a sidewalk that connected the two segments

of crosswalk. A storm drain lie on the road adjacent to the northward facing curb of

the grass median, a few feet west of the crosswalk. For reasons unknown, and first

discovered by the NCDOT when it learned of Khatib’s fall, the grate normally

covering that storm drain had been removed and was lying a few feet away.

      At approximately 8:00 p.m., Khatib called her husband to pick her up. Khatib

continued jogging northbound on Centennial Drive’s sidewalk as her husband, who

had been driving southbound on Centennial Drive, pulled his car nose first into the

northernmost lane of the westbound dead-end segment of Entrepreneur Drive and

parked to wait for her. When Khatib saw her husband’s vehicle, she chose not to

follow the pedestrian crosswalk path behind the car to enter its passenger-side door

but instead cut across the grass median to pass by the front of the car. Unfortunately,

when Khatib stepped off the grass median’s curb, she stepped into the uncovered

storm drain, fell approximately five feet, and sustained injuries.

      Khatib sued the NCDOT under the Tort Claims Act for negligence. After a

deputy commissioner dismissed her claim with prejudice based, in relevant part, on

his conclusion that Khatib’s claim was barred by her own contributory negligence,

Khatib appealed to the Full Commission. After a hearing, the Commission entered a

decision and order on 23 August 2017 affirming the deputy commissioner’s decision,

thereby denying Khatib’s negligence claim against the NCDOT. In relevant part, the



                                         -3-
                          KHATIB V. N.C. DEP’T OF TRANSP.

                                  Opinion of the Court



Commission found “[t]he hole [caused by the uncovered storm drain in which Khatib

fell] was visible to anyone approaching, so long as they were keeping a proper

lookout[,]” and Khatib’s “failure to use the designated crosswalk and failure to pay

attention to her surroundings, including the conditions of her path, when crossing the

median were the proximate cause of plaintiff’s fall and were not reasonable

considering the circumstances.” The Commission thus concluded that Khatib “failed

to exercise the standard of care that a person of ordinary prudence would

demonstrate when she chose to deviate from the marked crosswalk and run across

the grassy median without keeping a proper lookout” and, therefore, that she was

“barred from recovery under the Tort Claims Act on the basis of contributory

negligence.” Khatib appeals.

                                    II. Analysis

      On appeal, Khatib asserts the Commission erred by not (1) concluding the

NCDOT owed her a duty to exercise reasonable care in maintaining its storm drain;

(2) finding and concluding that the NCDOT’s negligence caused her injuries; and (3)

finding and concluding Khatib had not been contributorily negligent. Because we

conclude the Commission’s findings supported its conclusion that Khatib’s claim was

barred by contributory negligence, we affirm the Commission’s decision and order on

this basis and need not address the first two issues presented on appeal. Cf. State v.

Blackwell, 246 N.C. 642, 644, 99 S.E.2d 867, 869 (1957) (“[A] correct decision of a



                                         -4-
                           KHATIB V. N.C. DEP’T OF TRANSP.

                                   Opinion of the Court



lower court will not be disturbed because a wrong or insufficient or superfluous

reason is assigned.” (citation omitted)).

A. Review Standard

      “The standard of review for an appeal from a decision by the Full Commission

under the Tort[ ] Claims Act ‘shall be for errors of law under the same terms and

conditions as govern appeals in ordinary civil actions, and the findings of fact of the

Commission shall be conclusive if there is any competent evidence to support them.’ ”

Webb v. N.C. Dep’t of Transp., 180 N.C. App. 466, 467, 637 S.E.2d 304, 305 (2006)

(quoting N.C. Gen. Stat. § 143-293 (2005)). “[W]hen considering an appeal from the

Full Commission, our Court is limited to two questions: (1) whether competent

evidence exists to support the Commission’s findings of fact, and (2) whether the Full

Commission’s findings of fact justify its conclusions of law and decision.” Id. at 467–

68, 637 S.E.2d at 305 (brackets omitted) (quoting Simmons v. N.C. Dep’t. of Transp.,

128 N.C. App. 402, 405–06, 496 S.E.2d 790, 793 (1998)).

B. Contributory Negligence

      Khatib asserts the Commission erred “when it failed to find as fact and

conclude as a matter of law . . . that [she] was not guilty of contributory negligence.”

Khatib also contends the Commission’s findings numbered 5, 7, and 8, as well as its

legal conclusion numbered 11, which Khatib argues is actually a finding, were not

supported by competent evidence. We disagree.



                                            -5-
                          KHATIB V. N.C. DEP’T OF TRANSP.

                                  Opinion of the Court



            Contributory negligence is negligence on the part of the
            plaintiff which joins, simultaneously or successively, with
            the negligence of the defendant alleged in the complaint to
            produce the injury of which the plaintiff complains. In
            order to prove contributory negligence on the part of a
            plaintiff, the defendant must demonstrate: (1) a want of
            due care on the part of the plaintiff; and (2) a proximate
            connection between the plaintiff’s negligence and the
            injury. However, a plaintiff may relieve the defendant of
            the burden of showing contributory negligence when it
            appears from the plaintiff’s own evidence that he was
            contributorily negligent.

Proffitt v. Gosnell, ___ N.C. App. ___, ___, 809 S.E.2d 200, 204 (2017) (citations,

quotation marks, and brackets omitted).

      The Commission made the following challenged findings and conclusion to

support its determination that Khatib’s claim was barred by contributory negligence:

            5. Plaintiff saw her husband’s vehicle and jogged toward[s]
            it. Plaintiff was running on the sidewalk then cut through
            the grass median away from the crosswalk and toward[s]
            the front of the vehicle. When she reached the curb of the
            median and stepped down, plaintiff fell into the uncovered
            storm drain, approximately five feet to the bottom.

            7. [sic] According to plaintiff, at the time of the incident it
            was not dark, the weather was nice, and she “could see
            perfectly well.” Plaintiff was focused on looking at her
            husband’s vehicle. She was not looking at the sidewalk,
            the conditions of her chosen path of travel, or the terrain in
            front of her. The hole was visible to anyone approaching,
            so long as they were keeping a proper lookout.

            8. [sic] Plaintiff testified that she did not use the designated
            crosswalk to get to the vehicle even though access to the
            crosswalk was available. . . . [P]laintiff’s failure to use the
            designated crosswalk and failure to pay attention to her


                                         -6-
                           KHATIB V. N.C. DEP’T OF TRANSP.

                                    Opinion of the Court



             surroundings, including the conditions of her path, when
             crossing the median were the proximate cause of plaintiff’s
             fall and were not reasonable considering the
             circumstances.      Based on the preponderance of the
             evidence, plaintiff was contributorily negligent in causing
             the fall into the storm drain.

             ....

             11. . . . [P]laintiff failed to exercise the standard of care that
             a person of ordinary prudence would demonstrate when
             she chose to deviate from the marked crosswalk and run
             across the grassy median without keeping a proper lookout.
             Accordingly, the Commission concludes that plaintiff is
             barred from recovery under the Tort Claims Act on the
             basis of contributory negligence.

      However, as Khatib has failed to specifically argue how these findings were

unsupported by record evidence, she has abandoned her purported evidentiary

challenge to these findings. See N.C. R. App. P. 28(b)(6). Nonetheless, despite Khatib

not mounting a proper substantial evidence challenge to the Commission’s findings,

our review reveals these findings were adequately supported by the record.

      According to Khatib’s own testimony, when her husband arrived to pick her

up, it “wasn’t dark,” “[t]he weather was nice[,] and [she] could see perfectly well.”

When Khatib saw her husband’s car arrive, she was looking “toward[ ] the car” and

“could see [her husband] and . . . children,” but could not see “anything else in front

of [her],” including the “sidewalk.” Khatib confirmed that “at the time [she was]

approaching [her] husband’s vehicle [she] was looking at him and [her] children” and

was “not looking down at [her] feet” to see where she was walking. Khatib also


                                           -7-
                          KHATIB V. N.C. DEP’T OF TRANSP.

                                   Opinion of the Court



confirmed that, rather than following the pedestrian-crosswalk path behind the car

in order to get to the passenger-side door, she cut through the grass median outside

of the crosswalk path to pass in front of the car. Having concluded the evidentiary

portions of these findings were supported by the record, we turn to whether these

findings supported the Commission’s conclusion that Khatib’s claim was barred by

her own contributory negligence.

      In her brief, Khatib concedes that, as she “was in the process of being reunited

with her family at the conclusion of her exercise, she saw the family vehicle, [her

husband], and her children and was briefly distracted from watching where she was

going.” (Emphasis added.) Nonetheless, she relies on Kremer v. Food Lion, Inc., 102
N.C. App. 291, 295, 401 S.E.2d 837, 839 (1991) (“Although failure to discover an

obvious defect will usually be considered contributory negligence as a matter of law,

this general rule does not apply when circumstances divert the attention of an

ordinarily prudent person from discovering an existing dangerous condition.”

(citation omitted)), to support her argument that “competent and substantial

evidence mandates a finding of fact that [she] was not guilty of contributory

negligence inasmuch as her attention was understandably diverted while she was

exercising and it would have been likewise nearly impossible for her to see the

uncovered inlet until she was directly on top of it.” Kremer is distinguishable because

the evidence there showed the plaintiff was walking down a grocery-store aisle



                                          -8-
                           KHATIB V. N.C. DEP’T OF TRANSP.

                                   Opinion of the Court



intended for customer foot traffic, and Food Lion had placed items above the aisle

intended to draw customer attention. After taking two steps into the aisle, the

plaintiff fell over misplaced dog food bags. Id. at 296, 401 S.E.2d at 839. Here,

contrarily, the evidence showed Khatib cut across a grass median outside the

designated pedestrian-crosswalk path, and no circumstances attributable to the

NCDOT’s conduct distracted Khatib’s attention. Webb controls this case.

      In Webb, the plaintiff stopped his car at a rest area to purchase a newspaper.
180 N.C. App. at 466, 637 S.E.2d at 305. Although he saw a sidewalk for pedestrian

travel that led to the newspaper kiosk, the plaintiff chose a more direct path across

the grass and through a shrub bed covered in pine straw, where he was injured after

tripping over a hidden metal protrusion. Id. at 466–67, 637 S.E.2d at 305. As here,

the plaintiff sued the NCDOT for alleged negligence in failure to maintain the

grounds, and the Commission concluded his claim was barred by contributory

negligence. Id. at 467, 637 S.E.2d at 305. On appeal, we affirmed, determining the

findings supported an inference that the plaintiff “should have had constructive, if

not actual, knowledge that deviating from an intended walking path into pine straw

brings with it some danger of injury.” Id. at 469, 637 S.E.2d at 306. We determined

the “plaintiff clearly had the capacity to understand that his shortcut carried a safety

risk[,]” and affirmed the Commission’s decision to deny the claim based on the

plaintiff’s contributory negligence in deviating from the sidewalk. Id.



                                          -9-
                            KHATIB V. N.C. DEP’T OF TRANSP.

                                   Opinion of the Court



         Here, as in Webb, the Commission’s findings support a conclusion that Khatib

should have known that deviating from the intended pedestrian-crosswalk path onto

the grass median carried some danger of injury, and that her shortcut carried a safety

risk. Further, the findings establish, and Khatib conceded below and on appeal, that

she was distracted by her family and not looking where she was walking.

Accordingly, we hold the Commission’s findings support its conclusion that Khatib’s

claim was barred by her own contributory negligence, and affirm its decision and

order.

                                   III. Conclusion

         The Commission’s relevant challenged findings were supported by the record,

which in turn supported its challenged conclusion that Khatib’s claim against the

NCDOT was barred by her contributory negligence in deviating from the crosswalk

path to cut through the grass median and failing to keep a proper lookout where she

was walking. Accordingly, we affirm the Commission’s decision and order denying

Khatib’s claim on the basis of contributory negligence.

         AFFIRMED.

         Judges HUNTER, JR. and ZACHARY concur.




                                          - 10 -